IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00350-CV
 
In re
GKG.NET, Inc d/b/a Global Knowledge Group
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
Because the administrative rules attached to the petition for writ
of mandamus state 
 
that “In [the] event of unresolved conflict between two judges,
the issue will be decided 
 
by the Local Administrative Judge or the Regional Presiding Judge”
and there is no 
 
indication that the petitioner has attempted to have the conflict
resolved by the 
 
Regional Presiding Judge of the Second Administrative Judicial
Region, the Petition for
 
Writ of Mandamus is DENIED.  The motion for emergency relief is
dismissed as moot.
 
 
                                                                                    TOM GRAY
                                                                                    Chief
Justice
 
 
 
 
 
Before
Chief Justice Gray,
             Justice
Vance, and
             Justice
Reyna
Petition
denied
Opinion
delivered and filed November 12, 2007
Do
not publish
OT06